                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        GLENN DANIEL GALLOT,                            Case No. 19-01366 BLF (PR)
                                  11
                                                      Plaintiff,                        ORDER OF DISMISSAL
                                  12
Northern District of California




                                               v.
 United States District Court




                                  13
                                        CA ATTORNEY GENERAL OFFICE, et
                                  14
                                        al.,
                                  15                 Defendants.
                                  16

                                  17

                                  18          On February 28, 2019, Plaintiff, proceeding pro se, filed a letter attempting to
                                  19   initiate a civil rights action pursuant to 42 U.S.C. § 1983. (Docket No. 1.) On March 14,
                                  20   2019, the Clerk sent Plaintiff a notice informing him that he must file a complaint on the
                                  21   proper form within twenty-eight days or the action would be dismissed. (Docket No. 2.)
                                  22   A blank complaint form and postage-paid return envelope were enclosed with the notice.
                                  23   (Id.) The Clerk also sent a separate notice informing Plaintiff that he needed to either pay
                                  24   the filing fee or file an In Forma Pauperis (“IFP”) application within twenty-eight days to
                                  25   avoid dismissal. (Docket No. 3.)
                                  26          After Plaintiff filed an IFP motion that was insufficient because he failed to sign the
                                  27   application and provide the necessary supporting documents, (Docket No. 8), the Court
                                  28
                                   1   sua sponte, in the interest of justice, granted an extension of time for Plaintiff to file a
                                   2   signed IFP application along with supporting documents. (Docket No. 19.) Plaintiff was
                                   3   advised that failure to file the required documents in the time provided would result in this
                                   4   action being dismissed without prejudice and without further notice to Plaintiff. (Id. at 2.)
                                   5   The court order was filed on September 4, 2019, and Plaintiff’s response was due no later
                                   6   than twenty-eight (28) days from that date, i.e., by October 2, 2019. (Id.) That deadline
                                   7   has passed, and Plaintiff has failed to comply. Accordingly, this action is DISMISSED
                                   8   without prejudice for failure to pay the filing fee.
                                   9            The Clerk shall terminate all pending motions, (Docket No. 8), and close the file.
                                  10            IT IS SO ORDERED.
                                  11   Dated: _____________________
                                                October 15, 2019                            ________________________
                                                                                            BETH LABSON FREEMAN
                                  12
                                                                                            United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal
                                       P:\PRO-SE\BLF\CR.19\01366Gallot_dis-ifp-compl.

                                  26

                                  27

                                  28                                                    2
